The opinion of the Court was drawn up by
Rige, J.
The title to the land, on which the logs in controversy were cut, was originally in the State. In 1851, at a land sale, one Russell bid off this land, but took no deed, and obtained no title till several years subsequent. In the winter of 1853-4, the logs in question were cut by Russell, *384and, in August, 1855, he sold them to Berry & Son. In February, 1857, Berry & Son failed, and conveyed the logs, with other property, to the defendants, in trust, for certain of their creditors. The defendants have sawed and disposed of a portion of the logs.
The title to the land on which the logs grew, being in the State, would carry with it the title to the logs, unless it has been in some way divested. No sale of the timber, or license to cut the same, has been shown. The deed of March 1, 1856, from the State to Russell, does not purport to convey the timber which had been before severed from the soil. Nor does the resolve of the Legislature, of February 26, 1856, transfer any right in the timber to Russell, or relinquish any claim of the State thereto.
It is contended, that the neglect on the part of the State to seize this timber at the time it seized a quantity which had been subsequently cut by Russell on the" same land, and sold to Clay and others, was evidence tending to show that it had relinquished its claims to the timber. We do not perceive any legal force in this proposition. The Land Agent may have had reasons for seizing the Clay timber, which did not apply to this. But whether that were so or not is not material.
The defendants were not purchasers for value, and therefore occupy no better position, as to the title, than was occupied by Berry & Son; and, if notice of plaintiff’s claim were necessary, the evidence satisfactorily shows that Berry & Son had such notice.
A" demand and refusal is only evidence of conversion. The case finds the fact of conversion irrespective of any demand. This is sufficient on that point.

The defendants must be defaulted, and damages assessed by the Judge presiding at JVisi Prius.

Tenney, C. J., May, Goodenow, Davis and Kent, JJ., concurred.